Citation Nr: 1456205	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to an effective date earlier than July 1, 2009 for the addition of the Veteran's spouse as his dependent.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969 with combat service in the Republic of Vietnam.  His decorations include the Bronze Star Medal with "V" device and the Silver Star Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Although the June 2009 rating decision stated that the Veteran's currently assigned 30 percent rating for service-connected PTSD was continued, the narrative of the rating decision increased the Veteran's disability rating for service-connected PTSD to 50 percent, effective April 23, 2009.  A corrective rating decision was then issued in July 2009 and clarified that the Veteran's disability rating for service-connected PTSD was increased from 30 percent to 50 percent effective April 23, 2009.  

The issue of entitlement to an increased rating in excess of 50 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran and his spouse were married in July 1974.  

2. VA received evidence of the Veteran's marriage in June 2005. 

3. An October 2006 rating decision awarded the Veteran a disability rating of 30 percent, effective June 21, 2005.  


CONCLUSION OF LAW

An effective date of June 21, 2005 for the addition of the Veteran's spouse as his dependent is warranted.  38 U.S.C.A. §§ 5101, 5110(f) (West 2002); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401(b)(4) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date earlier than July 1, 2009 for the addition of his spouse as his dependent.  He asserts that the additional benefits paid to his spouse should date back to the date of his original service connection claim, which was received by VA on June 21, 2005.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) .

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award. 38 C.F.R. § 3.401(b).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204." 38 CFR § 3.213(a). 

38 C.F.R. § 3.204 indicates that: 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216). 

In addition, the Board notes that the Court has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

The RO received a signed and completed Application for Compensation and Pension on June 21, 2005.  An October 2006 rating decision granted the claim and assigned a 30 percent disability rating effective June 21, 2005 for the grant of service connection for PTSD.  Thus, the October 2006 rating decision rendered the Veteran eligible for additional benefits based on dependents.  The Veteran was notified in October 2006 that VA required updated information regarding the spouse.  The Veteran was provided a Declaration of Status of Dependents form and was requested to complete and return the form.  However, he did not submit the completed Declaration of Status of Dependent form within one year of the October 2006 notice letter. 

The Veteran was then afforded an increased rating for his service-connected PTSD in June 2009.  A completed Declaration of Status of Dependents form was received by the VA on July 7, 2009.  The Veteran was then informed in a July 2009 notice letter that the Veteran's spouse was added to his award, effective July 1, 2009.   

Although the Veteran did not return a completed Declaration of Status of Dependent form within one year of the October 2006 notice letter, the Board finds that sufficient information to establish the Veteran's wife as a dependent was already of record in June 2005.  The June 21, 2005 claim stated that the Veteran was currently married and included the name of the Veteran's spouse and her date of birth, address and social security number, as well as the date and location of their marriage.  Such information is sufficient to establish proof of dependency.  As this information was of record at the time of the October 2006 rating decision, the Board finds that the appropriate effective date for the addition of the Veteran's spouse is the date of commencement of the Veteran's award pursuant to 38 C.F.R. § 3.401(b)(4), which is June 21, 2005.  Accordingly, entitlement to an effective date of June 21, 2005 for the addition of the Veteran's spouse as his dependent is warranted.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(4).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of June 21, 2005 for the addition of the Veteran's spouse as his dependent is granted.  


REMAND

The Veteran was last afforded a VA psychiatric examination in April 2006, which the Board notes is more than eight years ago.  VA psychiatric hospitalization records dated April 2009 indicate that the Veteran's psychiatric condition has worsened.  The Veteran was scheduled for VA psychiatric examinations in 2012 and 2013 but he did not report for the examinations.  However, the claims file provides an indication that the Veteran was evicted from his home during this period of time and that notice was mailed to a different address.  Thus, the claim is remanded to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his psychiatric disability.  

Additionally, the Board notes that pertinent records of VA and private treatment may be outstanding.  Upon remand, the AOJ shall obtain complete records of the Veteran's VA psychiatric hospitalization in April 2009, as well as records of VA treatment from June 2009 to January 2012 and records dated since August 2014.  Additionally, the Veteran has provided the names of several private health providers, to include Dr. D.C., E.T., and F.B.  The AOJ shall take appropriate action to associate these treatment records with the claims file upon remand.     

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding pertinent records of VA treatment dated from June 2009 to January 2012 and since August 2014.  Also, associate complete records of the Veteran's psychiatric hospitalization in April 2009.  Associate these records with the claims file. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent treatment records from Dr. D.C., E.T., and F.B. dated since April 2008.  The full names and contact information for these individuals can be found in the Veteran's 2006 lay statement.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this evidence.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner should report all pertinent findings and comment on the Veteran's social and occupational impairment due to his psychiatric disability.  

5.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


